  Case: 1:18-cv-05587 Document #: 796 Filed: 09/21/20 Page 1 of 5 PageID #:17474




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

                                                     )
 UNITED STATES SECURITIES                            )
 AND EXCHANGE COMMISSION,                            )
                                                     )
                         Plaintiff,                  )     Civil Action No. 18-cv-5587
                                                     )
 v.                                                  )     Hon. John Z. Lee
                                                     )
 EQUITYBUILD, INC., EQUITYBUILD                      )     Magistrate Judge Young B. Kim
 FINANCE, LLC, JEROME H. COHEN,                      )
 and SHAUN D. COHEN,                                 )
                                                     )
                         Defendants.                 )
                                                     )

                    ORDER PARTIALLY APPROVING RECEIVER’S
                   SECOND MOTION FOR RESTORATION OF FUNDS
                 EXPENDED FOR THE BENEFIT OF OTHER PROPERTIES

         Kevin B. Duff, as the receiver (“Receiver”) for Estate of Defendants EquityBuild, Inc.,

EquityBuild Finance, LLC, their affiliates, and the affiliate entities of Defendants Jerome Cohen

and Shaun Cohen (collectively, the “Receivership Defendants”), having filed a motion for Court

approval to transfer certain proceeds described herein from the sale of twenty-four sold properties

to restore funds they received from other properties or the Receiver’s account, reasonable and fair

notice and opportunity to be heard having been given to all interested persons, the Court having

considered all submissions relating to the motion, and for good cause shown,

IT IS HEREBY ORDERED THAT:

      1. The Receiver’s Motion is granted in part.

      2. The Receiver’s Motion seeks Court approval to use proceeds from the sale of 24 properties

         in the receivership estate to restore funds that were paid to maintain the sold properties

         prior to their sale, which came from either (a) the rental income of other properties in the

                                                  1
Case: 1:18-cv-05587 Document #: 796 Filed: 09/21/20 Page 2 of 5 PageID #:17475




    receivership estate, or (b) the Receiver’s account. The Court received an objection to the

    Receiver’s Motion as to only two of the 24 sold properties—5450 S. Indiana Avenue and

    7749-59 S. Yates (Docket No. 764). Accordingly, the Receiver’s Motion is granted with

    respect to the remaining 22 sold properties for which no objections were received. The

    Court will later issue a ruling regarding the two properties subject to the objection.

3. The Court hereby orders that the Receiver shall transfer the amount of $1,439,803.19

    (“Aggregate Restoration Amount”) from the 22 separate accounts holding the net proceeds

    from the sales of those benefited properties that are the subject of the Receiver’s motion

    consistent with Exhibit A to this Order as follows: (i) $391,830.42, or such lesser amount

    that equals the total rent restoration remaining due as of the date of transfer, to the separate

    accounts for those properties to which rent restoration is due consistent with the Court’s

    February 13, 2019 Order; and (ii) the remainder of the Aggregate Restoration Amount to

    the Receiver’s account to be available to pay ongoing and approved administrative fees

    and expenses of the Receivership Estate.

4. The accounts to which such transfers shall be made for rent restoration shall be the separate

    account for each property established by the Receiver.




                                    Entered:        ______________________________
                                                    Honorable John Z. Lee

                                                    Date: 9/21/20




                                               2
            Case: 1:18-cv-05587 Document #: 796 Filed: 09/21/20 Page 3 of 5 PageID #:17476
                       Exhibit A to Order Partially Granting Second Restoration Motion


                                                                                                    Cumulative Amount
                                                                                                    Reimbursable from
                                         Balance of Separate Account     Remaining Amount to be          Property
Exhibit        Property Address               (as of 6/30/2020)                 Restored             (thru 3/31/2020)
                                         Benefited Properties (owing restoration)
  3       6160-6212 S. Martin Luther K                   $497,195.97                                        $69,003.13
  4       7927-49 S. Essex                               $718,352.32                                        $76,458.12
  5       7834-44 S. Ellis                             $1,665,847.45                                        $35,670.13
  6       5955-59 S. Sacramento                          $500,476.30                                        $52,169.06
  7       6001-05 S. Sacramento                          $386,137.48                                        $59,612.38
  8       7026-42 S. Cornell                             $968,220.55                                       $103,558.90
  9       701-13 S. 5th                                  $525,878.00                                        $71,698.88
  10      7750-58 S. Muskegon                            $600,808.89                                       $192,999.06
  11      7748-52 S. Essex                             $1,222,500.70                                        $55,082.59
  12      7635-43 S. East End                          $1,124,874.28                                        $80,156.49
  13      8047-55 S. Manistee                            $870,456.95                                        $64,708.76
  15      7450 S. Luella                                 $211,381.87                                        $25,504.73
  16      7546-48 S. Saginaw                             $537,269.97                                        $27,330.94
  17      8201 S. Kingston                               $313,457.38                                        $34,630.20
  18      8326-58 S. Ellis                             $1,403,416.73                                        $95,837.14
  20      6437-41 S. Kenwood                           $1,317,367.39                                         $1,794.26
  21      7760 S. Coles                                  $188,202.38                                        $67,787.76
  22      8000-02 S. Justine                             $297,782.37                                       $113,597.64
  23      8107-09 S. Ellis                               $175,605.67                                        $80,850.18
  24      8214-16 S. Ingleside                           $267,219.19                                        $62,821.55
  25      11117-39 S. Longwood                         $1,599,854.81                                        $12,684.43
  26      8209-13 S. Ellis                               $308,848.22                                        $55,846.86
                                             Properties due rent restoration
          5001-05 S. Drexel                            $2,664,509.30                   $50,975.22
          7625-33 S. East End                          $1,216,429.65                   $20,481.98
          6749-57 S. Merrill                           $1,384,945.92                   $11,426.32
          4520-26 S. Drexel                            $5,815,756.49                   $60,392.70
          4533-37 S. Calumet                                                              $450.83

                                                          1
            Case: 1:18-cv-05587 Document #: 796 Filed: 09/21/20 Page 4 of 5 PageID #:17477
                       Exhibit A to Order Partially Granting Second Restoration Motion


                                                                                           Cumulative Amount
                                                                                           Reimbursable from
                                  Balance of Separate Account   Remaining Amount to be          Property
Exhibit        Property Address        (as of 6/30/2020)               Restored             (thru 3/31/2020)
          1017 W. 102nd                                                        $4,493.30
          1516 E. 85th                                                         $2,901.81
          417 Oglesby                                                            $369.72
          7922 S. Luella                                                         $200.54
          7925 S. Kingston                                                     $2,054.72
          8030 S. Marquette                                                    $1,413.17
          8104 S. Kingston                                                     $2,646.02
          8403 S. Aberdeen                                                     $2,353.01
          8405 S. Marquette                                                    $1,944.48
          8529 S. Rhodes                                                         $935.07
          9212 S. Parnell                                                      $2,460.11
          10012 S. LaSalle                                                     $2,023.57
          11318 S. Church                                                      $1,159.21
          6554 S. Rhodes                                                       $1,086.01
          6825 S. Indiana                                                      $1,053.41
          7210 S. Vernon                                                         $224.08
          7712 S. Euclid                                                       $1,641.15
          8107 S. Kingston                                                       $367.31
          8346 S. Constance                                                    $1,470.86
          8432 S. Essex                                                          $393.26
          8517 S. Vernon                                                       $1,173.70
          2129 W. 71st                                                         $1,002.02
          9610 S. Woodlawn                                                     $2,328.96
          1401 W. 109th                                                        $2,367.16
          1139-41 E. 79th                                                      $3,703.56
          4611-17 S. Drexel                                                   $43,791.07
          6217-27 S. Dorchester                                               $12,818.05
          6250 S. Mozart                                                      $19,656.89
          7255-57 S. Euclid                                                   $26,407.98

                                             2
            Case: 1:18-cv-05587 Document #: 796 Filed: 09/21/20 Page 5 of 5 PageID #:17478




                                                                                                   Cumulative Amount
                                                                                                   Reimbursable from
                                          Balance of Separate Account   Remaining Amount to be          Property
Exhibit        Property Address                (as of 6/30/2020)               Restored             (thru 3/31/2020)
          7024-32 S. Paxton                                                           $45,127.06
          4317-19 S. Michigan                                                          $3,676.88
          7701-03 S. Essex                                                             $4,768.17
          816-20 E. Marquette                                                          $5,080.56
          1422-24 E. 68th                                                              $1,822.00
          2800-06 E. 81st                                                              $5,397.56
          4750-52 S. Indiana                                                          $13,124.25
          5618-20 S. Martin Luther King                                               $15,908.48
          7840-42 S. Yates                                                             $8,758.21
                               TOTALS                  $26,782,796.23                $391,830.42        $1,439,803.19




                                                            3
